DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective Filing Date
The effective filing date of the claimed invention is February 13, 2018 since applicants filed a certified English translation of their foreign priority document JP 2018/022901 on March 4, 2021.  It is the examiner’s position that the claims of the instant application have adequate basis in the foreign priority document JP 2018/022901 and therefore can receive the benefit of the earlier filing date.  
	
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: This application teaches a textile printing ink jet ink composition set comprising: a textile printing ink jet ink composition having a hue angle ∠h° within a range of 260° or more and 310° or less and a chroma C* of 45 or less, which are specified in the CIELAB color space, on a textile printing product after textile printing; and a textile printing ink jet ink composition having a hue angle ∠h° within a range of 15° or more and 80° or less and a chroma C* of 65 or less, which are specified in the CIELAB color space, on a textile printing product after textile printing.  The closest prior art of record is US 2018/0179406, issued to Miyajima et al., however, applicant’s statement pursuant to 35 USC 102(b)(2)(C), filed April 15, 2021, with respect to the Miyajima et al. reference, is proper and this application is now allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734